Name: Commission Regulation (EEC) No 947/93 af 22 April 1993 repealing Regulation (EEC) No 3094/92 fixing the accession compensatory amounts for olive oil for 1992/93
 Type: Regulation
 Subject Matter: agricultural policy;  processed agricultural produce
 Date Published: nan

 23. 4. 93 Official Journal of the European Communities No L 97/13 COMMISSION REGULATION (EEC) No 947/93 of 22 April 1993 repealing Regulation (EEC) No 3094/92 fixing the accession compensatory amounts for olive oil for 1992/93 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 473/86 of 25 February 1986 laying down the general rules for the system of accession compensatory amounts for olive oil ('), and in particular Article 7 (3) thereof, Whereas the detailed rules for the application of accession compensatory amounts are laid down in Commission Regulation (EEC) No 583/86 laying down the detailed rules for the application of accession compensatory amounts for olive oil (2), as last amended by Regulation (EEC) No 3379/88 (3); Whereas Commission Regulation (EEC) No 3094/92 (4), as amended by Regulation (EEC) No 3839/92 Q, fixes the accession compensatory amounts for olive oil for 1992/93 ; Whereas Council Regulation (EEC) No 741 /93 of 17 March 1993 on the application of the common inter ­ vention price for olive oil in Portugal (6) lays down that the common intervention price shall apply in Portugal from 1 April 1993 ; whereas accession compensatory amounts no longer apply from that date ; whereas Regula ­ tion (EEC) No 3094/92 should therefore be repealed, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3094/92 is hereby repealed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 April 1993. For the Commission Rene STEICHEN Member of the Commission (&gt;) OJ No L 53, 1 . 3. 1986, p. 43. (2) OJ No L 57, 1 . 3. 1986, p. 31 . (3) OJ No L 296, 29. 10. 1988, p. 72. (4) OJ No L 311 , 28. 10. 1992, p. 20. (4 OJ No L 387, 31 . 12. 1992, p. 71 . (6) OJ No L 77, 31 . 3. 1993, p. 7 .